Citation Nr: 0740296	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for diarrhea, including 
as due to an undiagnosed illness.

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.  

5.  Entitlement to an initial rating higher than 10 percent 
for right leg radiculopathy.  

6.  Entitlement to an initial rating higher than 10 percent 
for left leg radiculopathy.  

7.  Entitlement to service connection for depression, anxiety 
and insomnia, including as due to an undiagnosed illness.

8.  Entitlement to service connection for polyarthralgia of 
the knees, hips and hands, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1993, 
including service in Southwest Asia from December 1990 to May 
1991.  His awards include the Combat Infantry Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2005 rating decision, the RO denied entitlement to 
service connection for the disabilities at issue.  The RO 
also granted service connection for degenerative disc disease 
of the lumbar spine and assigned a noncompensable evaluation 
from June 25, 2004.  The veteran filed a notice of 
disagreement to the decision in March 2005.  

In April 2005, the RO increased the disability rating for 
degenerative disc disease of the lumbar spine to 10 percent 
from June 25, 2004.  The RO also established service 
connection for radiculopathy of each leg as related to the 
lumbar spine disability; separate 10 percent ratings were 
assigned from June 25, 2004.  A statement of the case (SOC) 
was issued that month.  The following month, the veteran 
perfected his appeal seeking service connection and higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a Travel Board hearing before the 
undersigned in March 2007.  A transcript of that hearing is 
associated with the claims file.  

The claims for service connection for depression, anxiety, 
insomnia, and polyarthralgia of the knees, hips and hands, 
including as due to an undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's skin symptoms have been attributed to a 
known clinical diagnosis, specifically tinea corporis.  
However, no competent medical evidence relates this 
disability to active service.

3.  There is objective evidence of chronic disability 
manifested by chronic fatigue due to undiagnosed illness.

4.  There is objective evidence of chronic disability 
manifested by gastrointestinal symptoms, diagnosed as 
diarrhea, due to undiagnosed illness.

5.  Prior to February 8, 2006, the veteran's low back 
disability was manifested by slight pain on range of motion.  

6.  From February 8, 2006, the veteran's low back disability 
is manifested by muscle spasm severe enough to result in an 
abnormal gait.  

7.  The veteran's right leg radiculopathy is manifested by no 
more than mild incomplete paralysis of the sciatic nerve.

8.  The veteran's left leg radiculopathy is manifested by no 
more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for tinea corporis, 
including as due to undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  Service connection is warranted for chronic fatigue as 
due to undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).

3.  Service connection is warranted for diarrhea as due to 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2007).

4.  The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
February 8, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 
(2007).

5.  The criteria for a 20 percent rating for degenerative 
disc disease of the lumbar spine, from February 8, 2006, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
DC 5243 (2007).

6.  The criteria for an initial rating higher than 10 percent 
for right leg radiculopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2007).  

7.  The criteria for an initial rating higher than 10 percent 
for left leg radiculopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the service connection claims, the veteran was 
provided notice of the VCAA in June 2004, prior to the 
initial adjudication of his claim in the March 2005 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the June 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In this case, the veteran received Dingess notice in March 
2006.

Regarding the increased rating claims, the Board notes that 
under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In Dingess, the Court held that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a March 2005 rating decision, 
awarded the veteran service connection for degenerative disc 
disease of the lumbar spine and assigned a noncompensable 
evaluation.  The rating was increased to 10 percent in April 
2005 when service connection and 10 percent ratings were also 
granted for radiculopathy of the right and left leg.  Thus, 
the veteran's service connection claims were substantiated in 
March and April 2005 and VA no longer has any further duty to 
notify the veteran on how to substantiate his claims.  
Rather, VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of higher 
ratings by way of the April 2005 and September 2005 SOC.  
Therefore, the Board determines that any defect in VCAA 
notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claims, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records and reports of VA examination.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  

The Board notes that during the March 2007 Travel Board 
hearing the presiding Acting Veterans Law Judge indicated 
that the increased rating claims would probably need to be 
remanded for a VA examination to determine their current 
severity.  It was believed that the last examination 
performed regarding these disabilities was in November 2004.  
See hearing transcript, pages 8-10.  However, upon further 
review of the claims file, the Board notes that a more recent 
VA examination was conducted in February 2006.  Although this 
examination was performed by the same VA examiner who 
conducted the 2004 examination (it was suggested that the new 
examination would be performed by a different examiner) there 
is no reason to find the examination inadequate for 
evaluation purposes.  In this regard, the Board notes that 
the February 2006 examination report contained findings, 
including range of motion measurements, pertinent to 
determining the current level of severity of the veteran's 
service-connected disabilities.  The Board can find nothing 
to indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.  Therefore, the Board concludes that, despite any 
assurances offered at the 2007 hearing, a remand of these 
issues for another VA examination is not necessary.  The 
Board points out that the assurance was made based upon the 
mistaken belief that a VA examination had not been conducted 
since 2004.  The evidence shows that this is not the case.  

There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Service Connection Claims

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2007).

Service connection - undiagnosed illnesses

The veteran is seeking entitlement to service connection for 
a skin disability, a gastrointestinal condition claimed as 
diarrhea and fatigue due to an undiagnosed illness.  His 
available service records reflect that he served in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).



Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.

Analysis

The Board notes that the veteran's skin complaint was 
diagnosed as tinea corporis on VA examination in November 
2004.  Hickson element (1), current disability, has therefore 
been met as to this claim.

Turning to element (2), in-service incurrence of disease, the 
veteran's service medical records are pertinently negative 
for any complaints regarding the skin.  Accordingly, Hickson 
element (2) has not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
skin condition, diagnosed as tinea corporis, to his military 
service.  To the extent the veteran, himself, is attempting 
to provide a medical opinion on a medical matter such as the 
etiology of his condition, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In the absence of evidence of in-service disease 
or injury, VA is not obligated to obtain a medical nexus 
opinion.  Cf. Charles v. Principi, 16 Vet. App. 370, 371-72 
(2002).

As noted above, the veteran has contended that his skin 
condition is due to an undiagnosed illness.  However, since 
his symptom has been attributed to a known clinical diagnosis 
(i.e., tinea corporis), the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 pertaining to undiagnosed illness are 
not applicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim for service connection for a skin 
condition, including as due to an undiagnosed illness.

Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

Entitlement to service connection for diarrhea, including as 
due to an undiagnosed illness.

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Analysis

Regarding these claims, the Board notes that the service 
treatment records are negative for any treatment for problems 
with chronic fatigue and diarrhea.  

During the 2007 hearing, the veteran testified that he has 
had chronic fatigue and diarrhea since coming back from 
service in the Persian Gulf.  

The Board has carefully reviewed the record and initially 
notes that on VA psychiatric examination in November 2004 the 
veteran reported that he slept 7 to 8 hours a night but did 
not feel rested and felt tired during the day.  The diagnosis 
was major depressive disorder.  Thus, a current disability 
has been diagnosed that could be associated with the 
veteran's claimed chronic fatigue.

Although the Board has considered whether such evidence could 
constitute "a known diagnosis" that would preclude 
entitlement to service connection for chronic fatigue under 
38 C.F.R. § 3.317, the Board finds that a careful review of 
the record does not reflect a consistent diagnosis or that 
the veteran's fatigue is consistently attributed to a known 
diagnosis.

In this regard, the Board notes that a November 2004 VA Gulf 
War examination also noted the veteran's complaint of severe 
fatigue since leaving the Gulf War.  The diagnosis at that 
time was chronic fatigue dating to 1991.  

Since the 2004 examinations do not definitively answer the 
question whether the veteran's chronic fatigue is 
attributable to a known diagnosis, the Board has resolved 
doubt in the veteran's favor.  That is, the Board finds that 
the veteran's chronic fatigue is shown by the evidence to be 
medically unexplained.  

Likewise, the medical evidence is negative for a known 
diagnosis to account for the veteran's diarrhea.  On the 
contrary, the 2004 Gulf War examination specifically provided 
a diagnosis of "chronic diarrhea, cause undetermined."  

The Board notes that there is no medical opinion that 
specifically states that the veteran's chronic fatigue and 
diarrhea are unrelated to his service in the Persian Gulf.  
Manifestations of undiagnosed illness are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was instead caused by a supervening 
condition.  Guiterrez v. Principi, 19 Vet. App. 1 (2004).  

In this case, the Board finds that veteran's credible 
testimony, together with the lack of a diagnosis for his 
chronic fatigue and diarrhea, supports a finding that he has 
an undiagnosed illness manifested by chronic fatigue and 
diarrhea.  Service connection for chronic disability 
manifested by chronic fatigue and diarrhea is therefore 
warranted.

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.



The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine.  

Specific rating criteria

The veteran's lumbar spine disability is currently rated as 
10 percent disabling under Diagnostic Code (DC) 5243.  

A new rating formula for the spine became effective September 
26, 2003.  Since the veteran's claim was received in June 
2004, the service-connected disability will be evaluated 
under the new rating formula only.  Under the new rating 
formula, the veteran's thoracic spine disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual background

On VA examination in November 2004, the veteran reported that 
he started having low back pain in 1991 with a gradual 
increase in his symptoms in December 2003.  It was noted that 
a CT scan and discogram showed disc disease at L3-4 with a 
ruptured disc.  On physical examination, range of motion of 
the low back was: extension to 25 degrees; flexion to 110 
degrees; lateral flexion to 30 degrees bilaterally; and 
rotation to 60 degrees bilaterally.  There was slight pain on 
range of motion.  There was no spasm, weakness or tenderness.  
The diagnosis was degenerative disc disease of the lumbar 
spine with back pain.  The examiner commented that there was 
no additional limitation with repetitive use or during flare-
up.  

In a March 2005 rating decision, service connection was 
granted for degenerative disc disease of the lumbar spine, 
evaluated as noncompensably disabling from June 25, 2004.  In 
April 2005, the rating was increased to 10 percent effective 
June 25, 2004 based on functional loss due to slight pain on 
range of motion.  

VA medical records dated in 2005 and early 2006 show 
continued complaints of low back pain.  Clinical evaluation 
in February 2006 showed a loss of 7 degrees in back flexion 
and a loss of 5 degrees in back extension.  The veteran 
complained of increased pain on extension.  The diagnosis was 
chronic low back pain secondary to mild degenerative disc 
disease with facet degenerative joint disease.  

The veteran was afforded another VA examination on February 
8, 2006.  Objectively, straight leg raising was positive at 
80 degrees on the right and at 85 degrees on the left.  Range 
of motion of the low back was: extension to 25 degrees; 
flexion to 70 degrees; lateral flexion to 30 degrees 
bilaterally; and rotation to 70 degrees bilaterally.  It was 
noted that the veteran had a slight left limp.  The examiner 
commented that there was no additional limitation following 
repetitive use and during flare-ups; however, there was right 
lumbar spasm.  

Analysis

Initially, the Board notes that for the period beginning June 
25, 2004, the veteran is already in receipt of separate 10 
percent ratings for his radiculopathy of the right and left 
lower extremities associated with the degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5235-
5243, Note 1 (2007).  These disabilities may be characterized 
as manifestations of neurological impairment; since they are 
rated separately, the prohibition against the "pyramiding" of 
disabilities is for application.  See 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  Consideration of higher initial ratings for 
these disabilities will be discussed in a separate section 
below.

Upon review of the medical evidence of record, the Board 
finds that the veteran's low back disability warrants a 20 
percent rating from February 8, 2006.  See Fenderson, 12 Vet. 
App. 119 (1999).  Evaluating the disability under the General 
Rating Formula, the Board notes that the 2006 examination 
shows that the veteran has right lumbar spasm and walks with 
a slight left limp.  The Board concludes that these findings 
are sufficient to meet the criteria for a 20 percent rating.  
That is, they arguably show muscle spasm severe enough to 
result in an abnormal gait.  

However, the findings do not warrant a rating higher than 20 
percent.  To warrant a 40 percent rating, the evidence must 
show forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  In this case, the 2006 VA examination showed that 
forward flexion of the lumbar spine was to 70 degrees.  In 
addition, the fact that the veteran is able to move his low 
back joint to some measurable degree, by definition, it is 
not immobile and, therefore, not ankylosed.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran a higher 
evaluation - based on the extent of his pain and/or painful 
motion, etc.  The medical and other evidence of record, 
however, does not support a higher rating even with 
consideration of these provisions because there is no 
objective indication of additional functional impairment, 
such as limitation of motion above and beyond the normal 
range of motion generally shown, due to these factors.  This 
includes times when the veteran's symptoms may be most 
problematic, such as during "flare-ups" or prolonged use of 
his low back.  The 2006 VA examiner specifically stated that 
there was no additional limitation with repetitive use or 
during flare-ups.  

The Board has considered whether a higher rating is also 
warranted for the period prior to February 8, 2006, however, 
the medical evidence prior to this date does not show any of 
the criteria necessary for a 20 percent rating.  As noted 
above, a 20 percent rating is warranted where forward motion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees.  In this case, the 2004 VA 
examination indicated that forward flexion of the veteran's 
spine was to "110 degrees" while the February 2006 VA 
treatment record indicated that forward flexion was only 
reduced by 7 degrees.  Likewise, the 2004 VA examination 
revealed that the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  In 
addition, none of the evidence prior to the 2006 examination 
documented muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  On the 
contrary, the 2004 examination specifically found that there 
were no muscle spasms.  

As such, there is no basis under DC 5243 to assign a 20 
percent rating for the low back disability prior to February 
8, 2006.  

For these reasons, the Board finds that the veteran's low 
back disability warrants a 20 percent rating from February 8, 
2006.  Prior to this date, the preponderance of the evidence 
is against the veteran's claim for a higher rating.  



Entitlement to an initial rating higher than 10 percent for 
right leg radiculopathy.  

Entitlement to an initial rating higher than 10 percent for 
left leg radiculopathy.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Specific rating criteria

As indicated previously, the veteran has been granted 
separate ratings for neurologic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine.  The RO evaluated the neurologic manifestations of the 
veteran's disability separately under DC 8520, where a 10 
percent disability evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; and a 60 percent evaluation requires severe 
incomplete paralysis, with marked muscular atrophy.  See 38 
C.F.R. § 4.124a, DC 8520 (2007).

Words such as "mild", "moderate", "moderately severe", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
DCs 8510-8730 (2005).



Analysis

Upon review of the evidence, the Board finds that the 
veteran's neurological manifestations resemble no more than 
mild incomplete paralysis.  The November 2004 and February 
2006 VA examinations showed diminished sensation of the lower 
legs and feet.  While the 2006 examination indicated 
"moderate subjective disability" the Board notes that 
objective clinical evaluation found normal motor examination.  
In addition, the veteran has denied any bladder or bowel 
dysfunction or marked lower extremity weakness.  See VA 
treatment record dated February 8, 2006.  

Accordingly, the Board concludes that initial ratings higher 
than 10 percent under DC 8520 for radiculopathy of the right 
and left lower extremities are not warranted.


ORDER

Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness, is granted. 

Entitlement to service connection for diarrhea, including as 
due to an undiagnosed illness, is granted.

Entitlement to a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
February 8, 2006, is denied.  

Entitlement to a 20 percent rating (and no higher) for 
degenerative disc disease of the lumbar spine, from February 
8, 2006, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an initial rating higher than 10 percent for 
right leg radiculopathy is denied. 

Entitlement to an initial rating higher than 10 percent for 
left leg radiculopathy is denied.  


REMAND

Reasons for remand 

Entitlement to service connection for depression, anxiety and 
insomnia, including as due to an undiagnosed illness.

Additional records

During the 2007 hearing, the veteran reported recent 
treatment for the claimed condition by "Dr. Baines" at the 
Tyler Clinic.  See hearing transcript, pages 11-12  The Board 
assumes that the veteran is referring to the Tyler VA Primary 
Care Clinic in Tyler, Texas.  The Board notes that the most 
recent treatment records associated with the claims file are 
in February 2006.  

Entitlement to service connection for polyarthralgia of the 
knees, hips and hands, including as due to an undiagnosed 
illness.

VA examination 

The November 2004 Gulf War examination resulted in a 
diagnosis of polyarthralgia of the knees, hips and hands; 
however, it was also noted that clinical evaluation was 
normal with no significant disability.  In fact, examination 
of the hands, hips and knees in terms of range of motion and 
general examination was entirely normal.  The Board notes 
that the VA examiner did not review the claims file in 
conjunction with the examination.  As such, the Board feels 
that the veteran should be provided another VA examination to 
determine whether there is in fact any current disability.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for depression, anxiety, 
insomnia and polyarthralgia of the 
knees, hips and hands since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Obtain any outstanding records of 
pertinent treatment related to the 
veteran from the Tyler VA Primary Care 
Clinic since February 2006.

3.  Schedule the veteran for VA 
examination(s) to determine the nature, 
extent and etiology of the following: 
depression, anxiety, insomnia, and 
polyarthralgia of the knees, hips and 
hands, which he alleges are due to his 
service in Southwest Asia during the 
Persian Gulf War.  The examiner(s) must 
respond to the following questions and 
provide a complete rationale for any 
opinion expressed as a result:

(a) Is there a clinical diagnosis for the 
veteran's depression, anxiety, insomnia, 
and polyarthralgia of the knees, hips and 
hands?  In so answering, the examiner 
should state whether it is at least as 
likely as not that the veteran has 
polyarthralgia of the knees, hips and 
hands.

(b) Is it at least as likely as not that 
any current depression, anxiety, 
insomnia, and polyarthralgia of the 
knees, hips and hands is due to an 
undiagnosed disability related to the 
veteran's Persian Gulf service.

A complete rationale should be offered 
for all opinions and conclusions 
expressed.

4.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


